PER CURIAM.
This is an appeal from an order denying the defendant’s motion to dismiss or stay the action on forum non conveniens grounds. We find no abuse of discretion in the trial court’s determination that the courts of Paraguay do not constitute a reasonable alternative forum. Kinney System, Inc. v. Continental Ins. Co., 674 So.2d 86 (Fla.1996); Millon Air, Inc. v. Ferrin, 744 So.2d 557 (Fla. 3d DCA 1999). See also Mendes v. Dowelanco Indus., LTDA., 651 So.2d 776 (Fla. 3d DCA 1995).
Affirmed.